Banke, Chief Judge.
The appellant was convicted of burglarizing a school building and possessing tools for the commission of a crime. On appeal, his sole contention is that the evidence was insufficient to support the jury’s verdict.
Responding to a silent burglar alarm, the arresting officer observed the appellant inside the school building holding a hammer and chisel. Following a brief chase, the appellant was apprehended moments later immediately outside the building, still holding the hammer and chisel. The appellant explained at trial that his car had broken down and that he was merely taking a short cut through the school grounds when he was arrested. Held:
The evidence was amply sufficient to enable any rational trier of fact to find the appellant guilty of both offenses beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.